HEDRICK, Judge.
G.S. § 97-90 in material part provides:
(a) Fees for . . . physicians and charges of hospitals for services and charges for nursing services, medicines and sick travel under this Article shall be subject to the approval of the commission; . . .
Subsection (b) of the statute makes it a misdemeanor for any person to receive any fees which have not been approved by the Commission. It is plain, therefore, that approval by the Commission is required before defendants herein can be ordered to pay any medical charges allegedly incurred by plaintiff.
However, it does not appear from the record before us that any of the bills set out in plaintiff’s affidavit as submitted to the Superior Court were ever submitted to or approved by the Industrial Commission. Clearly, then, the Superior Court acquired no authority to act under G.S. § 97-87 or to order these defend*551ants to pay the claimed charges. See Morse v. Curtis, 20 N.C. App. 96, 200 S.E. 2d 832 (1973), cert. denied, 285 N.C. 86, 203 S.E. 2d 58 (1974). Accordingly, the judgment appealed from is
Reversed.
Judges Vaughn and Clark concur.